DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
The instant application, filed 08/13/2020 is a Continuation of 16722577 , filed 12/20/2019, now abandoned
16722577 is a Continuation of 16411632 , filed 05/14/2019, now abandoned
16411632 is a Continuation of 16137128 , filed 09/20/2018, now abandoned
16137128 is a Continuation of 15286362 , filed 10/05/2016, now abandoned
15286362 is a Continuation of 14745157 , filed 06/19/2015 ,now U.S. Patent # 9545434
14745157 is stated to be a Divisional of 12938117 , filed 11/02/2010 ,now U.S. Patent # 9060992
12938117 is stated to be a Divisional of 11262980 , filed 11/01/2005 ,now U.S. Patent # 7847061 and having 2 RCE-type filing therein
11262980 Claims Priority from Provisional Application 60623233 , filed 11/01/2004

Also, although applications as set forth above are stated to be ‘division’ applications of earlier filed applications, the instant claims are nonetheless more closely directed to “method of enhancing intestinal adsorption of in a patient with short bowel syndrome and treating the patient with a GLP-2 receptor agonist using a dosing regimen effective to enhance intestinal absorption by the patient” – the Group I description, and related effects, rather than directed to “the use of GLP-2 receptor agonist in the preparation of a medicament to treat short bowel syndrome patients,” this the description of Group II, claims 19 and 20 in the 9/11/2006 Restriction Requirement for 11262980.  Although 14745157 and 12938117 are stated to be ‘division’ applications, given the nature of later-filed claims, including the instant claims, not being directed to the indicated Group II “use” type claims, the prohibition against double patenting is not effective against patents issued from earlier filed patents that are directed to treating the patient with a GLP-2 receptor agonist, i.e., Group I and not Group II claim types. 

Status of pending claims
Claims 1-7 are pending.
Claims 1-7 are examined on the merits.
Claims 1-7 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In  the instant invention applicants claim a method of increasing the number of mitotic figures per 100 crypt epithelial cells in the jejunum of an adult human patient having short bowel syndrome and reduced mitotic figures per 100 crypt epithelial cells as compared to a normal healthy individual, who (interpreted as the patient) receives an amount of parenteral nutrition each week, and who presents with colon-in-continuity with remnant small intestine, said method comprising administering [Gly2]hGLP-2 to said patient using a dosing regimen effective to increase the number of mitotic figures per 100 crypt epithelial cells of said patient.
Claim 1 as presented recites limitations such as ‘increasing the number of mitotic figures per 100 crypt epithelial cells’, ‘reduced mitotic figures per 100 crypt epithelial cells’ and ‘compared to a normal healthy individual’ without a reference number at least for the latter “normal healthy individual” – which presumably will vary based on the individual and his/her nutritional status, so that there is no consistent useful measure for comparison, rendering the metes and bounds of claim 1, and all claims depending from it, unclear and indefinite. 
The instant specification also fails to provide a clear standard of measure to support the claims as presented, specifically regarding the increasing of the number of mitotic figures. The instant specification discloses that: “Small intestine biopsies were not obtained from patients with colon-in-continuity (Group 3), however colonic biopsies for measurements of colonic crypt depth were obtained from these 20patients. Crypt depth increased in four of five sets of colonic biopsies following teduglutide treatment, but the mean increase of 13+22% did not reach statistical significance (p=0.330) and the (increase in mitotic index was not significant 76+112%, p=0.170). Most changes in intestinal absorption and histology related to teduglutide treatment had reversed at follow-up” (page 14, lines 28-23). Hence the timing and degree of increase required to meet the claim limitations as presented are unclear to one of ordinary skill in light of the instant disclosure, especially for SBS patients with colon-in-continuity – in this regard it is unclear what time constraint is applicable as to when the effect is observed or exists. Following from the noted specification disclosure one who observes a biopsy sample taken at one time may see an increase, the same person observing/taking a biopsy at a second time may not, leading to confusion as to whether the administering of the claimed GLP-2 agonist to a patient, who is later biopsied at an unspecified particular time, falls within or outside the limits of the claimed subject matter.  Stated from a different perspective, if a patient within the claim population is administered the claimed GLP-2 agonist and then is biopsied and the biopsy result does not show an increase in the number of mitotic figures per 100 crypt cells “compared to a normal health individual” (see above, here assuming this is resolved), does this patient’s treatment fall outside of the claimed subject matter if at another time a biopsy would have shown an increase in the mitotic figures?  It appears the timing of the biopsy is critical to the claim, yet is not stated, leaving one skilled in the art unclear as to what falls within or outside of the claimed subject matter.
The lack of clarity additionally is exacerbated by the fact that per page 12 lines 18-19, three patients (of the five in this group) with colon-in-continuity did not require parenteral nutrition or fluids, yet the claim is focused on those human adults who do receive “an amount of parenteral nutrition each week,” and the fact that the effects (most of them) reversed at follow-up, page 14, lines 26-27.
Further along the latter regard, although in view of the knowledge in the art the examiner is not making a lack of possession rejection, the examiner observes that there was in fact no data provided in the specification for the jejunum of the subjects who met the claim requirements of SBS who receives an amount of parenteral nutrition each week and who presents with colon-in-continuity with remnant small intestine; only colonic biopsies were evaluated for this group, page 14, lines 22-27.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4 and 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drucker, GASTROENTEROLOGY 2002;122:531–544 (Drucker), in view of Sundaram et al., J Clin Gastroenterol 2002;34(3):207–220, as evidenced by Shah and Cleveland,  (SC) Cell, Vol. 103, 997–1000, December 22, 2000. 
Claim 1 is directed to a method of increasing the number of mitotic figures per 100 crypt epithelial cells in the jejunum of an adult human patient having short bowel syndrome (SBS) and reduced mitotic figures per 100 crypt epithelial cells as compared to a normal healthy individual, who receives an amount of parenteral nutrition each week, and who presents with colon-in-continuity with remnant small intestine, said method comprising administering [Gly2]hGLP-2 to said patient using a dosing regimen effective to increase the number of mitotic figures per 100 crypt epithelial cells of said patient.
The claim is interpreted broadly as a method of treating of treating SBS patients with colon-in-continuity with remnant small intestine, said method comprising administering GLP-2 receptor agonist to said patient. The increasing in the number of mitotic figures per 100 crypt epithelial cells of a patient having short bowel syndrome is interpreted to be one result of treating an SBS patient who has colon in continuity, and who receives an amount of parenteral nutrition each week, by administering [Gly2]hGLP-2, this consistent with the mechanism for hypertrophy of a resected intestine due to the effects of GLP-2. 
The method comprises a single step, administering the GLP-2 derivative [Gly2]hGLP-2, also known as ALX-0600 and teduglutide, to the patient using a dosing regimen “effective to increase the number of mitotic figures per 100 crypt epithelial cells of said patient,” which given the lack of any time frame, combined with a pre-treatment comparison to a “normal healthy individual,” can be met by any increase over a short period of time, even if not sustained during a later follow-up (but which may still be effective to improve patient outcome by having increased intestinal growth during a post-surgical time period of adaptation).
This limitation thus is interpreted to be met by any de minimis increase in the number of mitotic figures per 100 crypt epithelial cells in the jejunum at any time period during or after the course of administering, compared to the number of mitotic figures per 100 crypt epithelial cells in a “normal healthy individual” who is not administered [Gly2]hGLP-2.  For the instant rejection, a “normal healthy individual” is interpreted as an average of adult human subjects of the same age, sex and body weight as the adult human patient, these subjects not having had intestinal surgery nor other gastrointestinal or other major diseases at and prior to the time of their jejunal biopsies.
Drucker teaches that the positive trophic effect of GLP-2 is demonstrable by consideration of a number of studies, including by the “mucosal atrophy observed in the intestine of parenterally fed rodents [which] may be attributable in part to reduced circulating levels of GLP-2 in the absence of periodic nutrient stimulation of GLP-2 secretion. Intravenous infusion of GLP-2 together with parenteral nutrition prevented mucosal hypoplasia in the small bowel, but not in the large bowel of fasted rats. The trophic effects of exogenous GLP-2 on the rat small bowel mucosa were also preserved in parenterally fed tumor-bearing rats. Furthermore, GLP-2 treatment increased small bowel mass and DNA content but had no effect on the colon or on tumor growth.” Page 536 right column, citation numbers omitted.
Furthermore and more relevant to what is claimed, “As the circulating levels of PGDPs and GLP-2 are increased in rats after small bowel resection, the effects of GLP-2 administration on small bowel adaptation have been examined in a rat model of jejunoileal resection. Rats treated for 21 days with twice daily injections of a GLP-2 analogue exhibited no differences in food intake, body weight, or small bowel length, but significant increases in mucosal weights were observed in the jejunum and ileum of GLP-2-treated rats following resection. GLP-2 treatment also increased crypt plus villus height, jejunal sucrase activity, and fractional urinary xylose excretion, the latter parameter consistent with a GLP-2-mediated improvement in intestinal sugar absorption.”  Page 536 right column to top of page 537, citation numbers omitted.
Drucker also teaches that GLP-2 is highly conserved and that GLP-2 analogues are known to be more resistant to degradation, page 535 right column to page 536 top.
Drucker summarizes on page 531, left column, “GLP-2 promotes nutrient absorption via expansion of the mucosal epithelium by stimulation of crypt cell proliferation and inhibition of apoptosis in the small intestine.”  This is supported by the section entitled “GLP-2 Action in the Gastrointestinal Tract,” page 536
Drucker also teaches that the claimed GLP-2 analogue was known to have a protective effect, demonstrating “significantly increased crypt cell proliferation and decreased crypt compartment apoptosis in the small bowel epithelium of indomethacin-treated mice,” page 537 left column, and on page 538, bottom left column, teaches that “positive results including increased wet weight absorption, decreased fecal wet weight and energy excretion, increased body weight, and enhanced fat absorption have been reported in a preliminary analysis of human short bowel patients treated with ALX-0600, a degradation-resistant GLP-2 analogue.”  (ALX-0600 is another name for the claimed GLP-2 derivative).
Drucker also reported that native human GLP-2 exerted beneficial effects when treating 8 human patients who had short bowel syndrome and energy malabsorption, page 538, these effects including improved energy absorption, and also evidence of increased growth of small bowel mucosa in 5 of 6 subjects who had biopsies of the small bowel.  In the same section on page 538 Drucker teaches that similar positive results were observed in preliminary data analysis when ALX-0600 (synonymous with the administered [Gly2]hGLP-2 of claim 1) was administered to human short bowel patients.
Drucker also provides the following figure demonstrating the intestinal growth effect from administering [Gly2]hGLP-2 – including the longer villi (the result of increased mitosis) and enlarged diameter intestine:

    PNG
    media_image1.png
    396
    570
    media_image1.png
    Greyscale

However, Drucker did not explicitly teach the increase of mitotic figures, as claimed, for the murine or human subjects, nor that the SBS human subjects receiving the GLP-2 who present with colon-in-continuity with remnant small intestine have reduced mitotic figures per 100 crypt epithelial cells as compared to a normal healthy individual, nor that they receive an amount of parenteral nutrition each week.
The evidentiary reference SC teaches that mitotic spindles are associated with cell division, so one skilled in the art would understand an increase in the number of mitotic spindles, per any reasonable unit of measure, would be indicative of, and would reflect, increased growth such as demonstrated in Drucker, including the above figure. Thus, this and other of Drucker’s data in view of SC support that there would be an increase in the mitotic figures per 100 crypt jejunum epithelial cells in SBS patients who receive GLP-2.
Additionally, Sundaram first teaches the benefits of retaining a portion of the colon, pages 208-209, Compensatory Functions of the Colon.  In the last sentence of this section Sundaram teaches that “patients with short bowel and colon in continuity benefit from a high-carbohydrate, high-calorie diet because of colonic absorption of carbohydrates.”  Thus, patients having the same SBS with colon-in-continuity are considered in the population discussed in Sundaram.  However, the stated benefit appears to be directed to a longer term perspective, because in the next section, in teaching about the earliest post-surgery acute phase, Sundaram broadly teaches that there is poor absorption of almost all nutrients, as well as abnormal liver function for almost all patients, Abstract, page 209. Sundaram there also teaches that cyclical parenteral nutrition, as overnight feeding, may reduce the risk of hepatic complications.  In the following section starting on page 209, Total Parenteral Nutrition (TPN), Sundaram then teaches that TPN usually is initiated on the second or third day postoperative. Thus, it is clear that for patients during the early postoperative period, including those SBS patients with colon-in-continuity, parenteral nutrition is routinely provided each week.
As such, for most if not all SBS patients in the 1-3 months following their surgery, parenteral feeding would have been administered many times each week, clearly meeting the claim 1 limitation. As such, the parenteral nutrition requirement for the patient population in claim 1 would have been recognized as routine, and obvious, by one of ordinary skill in the art. Another patient attribute limitation, that the patient has (before the GLP-1 administering) reduced mitotic figures per 100 crypt epithelial cells as compared to a normal healthy individual, would have been recognized by one of ordinary skill in the art as characteristic of a patient following the surgery resulting in shortened bowel given Drucker’s statement in the Abstract about parenteral-induced mucosal atrophy (supported by SC’s evidentiary teaching that mitotic figures are indicative of cell division), combined with the teachings of parenteral nutrition being routine for SBS patients during their post-surgery Phase 1 Acute Phase.
The level of ordinary skill in the pertinent art is high based on the level of education of research and clinical practitioners in the art.
Given the highly conserved sequence of GLP-2, combined with the data on humans and rodents set forth in Drucker, and given the commonality of action among studies reported in Drucker as to the hypertrophic effect of GLP-2 on intestinal epithelial cells, supported by the SC evidentiary reference linking mitotic figures to cell division and thus growth, and by the teachings of Sundaram, one of ordinary skill in the art would have been reasonably motivated to administer the claimed GLP-2 derivative to adult humans receiving parenteral nutrition, which given the teachings of Sundaram would be in need thereof and would be receiving parenteral nutrition – these patients similar to Drucker’s rodents who received parenteral nutrition see page 536 right column, so particularly following a surgery during the period of intestinal adaptation following loss of intestine but still having colon-in-continuity, at levels and regimens to determine a suitable level of effect on crypt cell increase in mitosis, this presenting as increased mitotic figures of a biopsied sample, this reasonably leading to increased villi growth such as clearly demonstrated in the above figure. There would have been a reasonable expectation of success given the multiple teachings of results set forth in Drucker that indicate commonality of action and effects of GLP-2 for both rodents and human subjects.  This is based on administering a known GLP-2 analogue having resistance to degradation to achieve an effect consistent with the same effect demonstrated in rodents and also a small number of human subjects.
Accordingly, claim 1 would have been obvious.
Claim 2 depends from claim 1 and states that the [Gly2]hGLP-2 “is administered at a daily dose of from 5 to 500 ug/kg,” this extending claim 1’s “dosing regimen effective to increase the number of mitotic figures per 100 crypt epithelial cells of said patient” over a two orders of magnitude range, further supporting that any de minimis increase over any period of time meets the claim limitation for the increase.  Drucker teaches a twice-daily dosage of 400 ug of native GLP-2 for 35 days to patients with SBS, page 538 left column, via subcutaneous injection, indicating among effects an increased growth of small bowel mucosa was detected in 5 of 6 patients who had biopsy specimens.  This 2x400 ug = 800 ug/day dosage falls within the claimed range for subjects whose weight is between 1.6 and 160 kg, so encompasses the vast majority of human adult weights.  This particular teaching from Drucker provides an initial basis for establishing dosage regimens, and by falling within the range for claim 2 for a typical adult human weight renders obvious claim 2.
Claim 4 would have been obvious because Drucker clearly teaches administering GLP-2, including the claimed analogue, by subcutaneous injection, see page 538 left column, referenced immediately above.
Claims 3 and 7, each narrowing the daily administered dose to from 30 to 150 ug/kg, claim 7 including by subcutaneous injection, would have been obvious based on one skilled in the art being motivated to routinely optimize a daily dosage given the known desired effect on a subject of interest in whom the effect is reasonably expected to be consistent with prior art studies and effects of the same compound, see MPEP 2144.05 II. Drucker, as above for claim 4, clearly teaches subcutaneous injection of the claimed GLP-2 analogue. Given the clearly improved result per Fig. 3, above, there would have been a reasonable expectation of success at a dosage readily optimizable based on the dosages set forth in the prior art as established in Drucker.
Because Drucker teaches at least one study which administered GLP-2 for 35 days in human subjects, page 538 left column, given the noted effects on intestinal growth that one skilled in the art would have reasonably expected to result from GLP-2 administration given the teachings set forth in Drucker, claim 6’s regimen of administration over a period of at least 21 days would have been obvious, motivated by the desire to increase intestinal growth over a sufficient period of time to obtain a desired effect.   There would have been a reasonable expectation of success given the results set forth in Drucker.

2. 	Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drucker, GASTROENTEROLOGY 2002;122:531–544 (Drucker), in view of Sundaram et al., J Clin Gastroenterol 2002;34(3):207–220, as evidenced by Shah and Cleveland, (SC) Cell, Vol. 103, 997–1000, December 22, 2000, as applied to claims 1 and 4, and further in view of US 5633230, Twist and Sumner-Smith, issued 5/27/97 (TSS).
Claims 1 and 4 are rejected as above over Drucker in view of Sundaram and as evidenced by SC.
Claim 5 depends from claim 4 and requires that the subcutaneous injection is in the abdomen, thigh or arm.
While Drucker teaches subcutaneous injection of GLP-2s, it does not specify this injection taking place into any of the abdomen, thigh or arm as required by claim 5.
TSS, however, teaches that its radiolabeled compound, a peptide identified as AV9, was administered into mice by subcutaneous injection in the abdomen, col. 12, Example 4, first para, which also notes that, for this peptide, both intravenous and subcutaneous injections bring about rapid distribution of drug to tissues.
Given that subcutaneous injection of a peptide into the abdomen was known in the art, and was taught at least in one instance, TSS, to provide for comparable distribution with intravenous injection, such selection was one among known alternatives common in the art, and its selection would have been obvious.  There would have been a reasonable expectation of success given TSS noting that both intravenous and subcutaneous injections bring about rapid distribution of drug to tissues. 
Accordingly claim 5 would have been obvious.

Art Made of Record But Not Needed to be Relied Upon 
The Examiner also includes the reference Scott et al., Am. J. Physiol. 275 (Gastrointest Liver Physiol. 38): G911–G921, 1998 (Scott).  Scott teaches that in rat models subjected to small intestine removal the administering of a protease-resistant GLP-2 analog identified as ALX-0600 (synonymous with the administered [Gly2]hGLP-2 of claim 1) increases the normal intestinal adaptive response to massive intestinal resection, see Fig. 5 and related text, page G915-G916, noting that although not statistically significant, the effect on villus height and crypt depth in the distal ileum were greater in the RD, resected drug treated versus the RV, resected vehicle. Scott also teaches other increases in intestinal function with the administering of this GLP-2 analog, and summarizes on page G920, “Obviously, patients who have had major intestinal resections complicated by malabsorption, with dependence on exogenous nutrient supplementation, would benefit” [from “treatment with the GLP-2 analog [that] is associated with a trophic proximal small intestinal mucosal response”].
 This is art made of record but not needed to be relied upon at this time.
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

1.	Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 17 and 18 of U.S. Patent No. 7847061, in view of Sundaram et al., J Clin Gastroenterol 2002;34(3):207–220 (Sundaram), and Drucker, GASTROENTEROLOGY 2002;122:531–544 (Drucker).
Although the claims at issue are not identical, they are not patentably distinct from each other.  Instant claim 1 is directed to a method of increasing the number of mitotic figures per 100 crypt epithelial cells of a patient having short bowel syndrome and reduced mitotic figures per 100 crypt epithelial cells as compared to a normal healthy individual, who receives an amount of parenteral nutrition each week, and who presents with colon-in-continuity with remnant small intestine, said method comprising administering [Gly2]hGLP-2 to said patient using a dosing regimen effective to increase the number of mitotic figures per 100 crypt epithelial cells of said patient. Claim 1 of the reference patent are drawn to a method for enhancing intestinal absorption in a patient with short bowel syndrome presenting with colon in continuity with remnant small intestine, comprising the steps of selecting for treatment a short bowel syndrome patient presenting with colon in continuity with remnant small intestine, and treating said patient with a GLP-2 receptor agonist using a dosing regimen effective to enhance intestinal absorption by said patient, wherein said GLP-2 receptor agonist is selected from the group consisting of a GLP-2 peptide, a GLP-2 analog, a derivatized GLP-2 peptide or a derivatized GLP-2 analog, dependent claim 17 narrows the GLP-2 receptor agonist to the same [Gly2]hGLP-2 as instantly claimed, and dependent claim 18, depending from claim 11 adding daily administration, claims administering at a daily dose of from 5 to 500 ug/kg/day, the same range set forth for instant claim 2. 
The only difference in the patient populations is that the instant claim 1 population is stated to receive parenteral nutrition for each week, which could be during the acute phase following a surgery or for longer times; this not stated in the claim.  In that the reference patent claim 1 patient population encompasses patients known to receive parenteral nutrition each week at least in this acute phase, this taught in Sundaram, see Abstract and page 209 section Phase I: Acute Phase, the latter also teaching overnight feeding so meeting the “each week” of the claim , this additional limitation in instant claim 1 would have been obvious at least for patients in the 1-3 months following surgery.
Additionally although the reference patent claims do not explicitly claim that there is an increased number of mitotic figures per 100 crypt epithelial cells, the reference patent treated SBS patient who presents colon-in-continuity inherently would have increased mitotic figures per 100 crypt epithelial cells as compared to a normal healthy individual because the same compound would have the same effect for a given population.  There would have been a reasonable expectation of success because the same chemical is administered to the same patient population. This is further evidenced by Drucker which teaches the hypertrophic effect of GLP-2 on intestinal epithelial cells, including the following figure demonstrating such effect – including the longer villi (the result of increased mitosis), an enlarged diameter intestine, and as a result of the longer villi an increased crypt depth, as that term is understood to refer to the invagination between two villi:

    PNG
    media_image1.png
    396
    570
    media_image1.png
    Greyscale

Accordingly, claims 1 and 2 are rejected as obvious over claims 1, 11, 17 and 18 of U.S. Patent No. 7847061 in view of Sundaram and Drucker. 

2.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9987335, as evidenced by Drucker, GASTROENTEROLOGY 2002;122:531–544 (Drucker).
Although the claims at issue are not identical, they are not patentably distinct from each other.  Instant claim 1 is directed to a method of increasing the number of mitotic figures per 100 crypt epithelial cells of a patient having short bowel syndrome and reduced mitotic figures per 100 crypt epithelial cells as compared to a normal healthy individual, who receives an amount of parenteral nutrition each week, and who presents with colon-in-continuity with remnant small intestine, said method comprising administering [Gly2]hGLP-2 to said patient using a dosing regimen effective to increase the number of mitotic figures per 100 crypt epithelial cells of said patient. The claims of the reference patent are drawn to a method for increasing the crypt depth of an adult human patient having the same condition as claimed - a SBS patient who receives an amount of parenteral nutrition each week and who presents with colon-in-continuity with remnant small intestine. The same administering of [Gly2] h GLP-2 is in reference patent claim 1. Although the reference patent claims do not explicitly claim that there is an increased number of mitotic figures per 100 crypt epithelial cells, the reference patent treated SBS patient who presents colon-in-continuity inherently would have increased mitotic figures per 100 crypt epithelial cells as compared to a normal healthy individual because the same compound would have the same effect for a given population.  There would have been a reasonable expectation of success because the same chemical is administered to the same patient population. This is further evidenced by Drucker which teaches the hypertrophic effect of GLP-2 on intestinal epithelial cells, including the following figure demonstrating such effect – including the longer villi (the result of increased mitosis), an enlarged diameter intestine, and as a result of the longer villi an increased crypt depth, as that term is understood to refer to the invagination between two villi:

    PNG
    media_image1.png
    396
    570
    media_image1.png
    Greyscale

The reference patent claim 2 reads on instant claim 2.
The reference patent claim 3 reads on instant claim 3.
The reference patent claim 4 reads on instant claim 4.
The reference patent claim 5 reads on instant claim 5.
The reference patent claim 6 reads on instant claim 6.
The reference patent claim 7 reads on instant claim 7.
Therefore claims 1-7 of the instant invention are rejected as obvious over the method of U.S. Patent No. 9987335. 

3.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9993528, as evidenced by Drucker, GASTROENTEROLOGY 2002;122:531–544 (Drucker).
Although the claims at issue are not identical, they are not patentably distinct from each other.  Instant claim 1 is directed to a method of increasing the number of mitotic figures per 100 crypt epithelial cells of a patient having short bowel syndrome and reduced mitotic figures per 100 crypt epithelial cells as compared to a normal healthy individual, who receives an amount of parenteral nutrition each week, and who presents with colon-in-continuity with remnant small intestine, said method comprising administering [Gly2]hGLP-2 to said patient using a dosing regimen effective to increase the number of mitotic figures per 100 crypt epithelial cells of said patient. Claim 1 of the reference patent is drawn to a method for increasing the villus height of an adult human patient having the same condition as claimed - a SBS patient who receives an amount of parenteral nutrition each week and who presents with colon-in-continuity with remnant small intestine. The same administering of [Gly2] h GLP-2 is in reference patent claim 1. Although the reference patent claims do not explicitly claim that there is an increased number of mitotic figures per 100 crypt epithelial cells, the reference patent treated SBS patient who presents colon-in-continuity inherently would have increased mitotic figures per 100 crypt epithelial cells as compared to a normal healthy individual because the same compound would have the same effect for a given population.  There would have been a reasonable expectation of success because the same chemical is administered to the same patient population. This is further evidenced by Drucker which teaches the hypertrophic effect of GLP-2 on intestinal epithelial cells, including the following figure demonstrating such effect – including the longer villi (the result of increased mitosis), as well as an enlarged diameter intestine:

    PNG
    media_image1.png
    396
    570
    media_image1.png
    Greyscale

The reference patent claim 2 reads on instant claim 2.
The reference patent claim 3 reads on instant claim 3.
The reference patent claim 4 reads on instant claim 4.
The reference patent claim 5 reads on instant claim 5.
The reference patent claim 6 reads on instant claim 6.
The reference patent claim 7 reads on instant claim 7.
Therefore claims 1-7 of the instant invention are rejected as obvious over the method of U.S. Patent No. 9993528. 

4.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9968658.
Although the claims at issue are not identical, they are not patentably distinct from each other.  Instant claim 1 is directed to a method of increasing the number of mitotic figures per 100 crypt epithelial cells of a patient having short bowel syndrome and reduced mitotic figures per 100 crypt epithelial cells as compared to a normal healthy individual, who receives an amount of parenteral nutrition each week, and who presents with colon-in-continuity with remnant small intestine, said method comprising administering [Gly2]hGLP-2 to said patient using a dosing regimen effective to increase the number of mitotic figures per 100 crypt epithelial cells of said patient. Claim 1 of the reference patent is drawn to a method for treating an adult human patient in a subset of the same population - having the same condition as claimed - a SBS patient who receives an amount of parenteral nutrition each week and who presents with colon-in-continuity with remnant small intestine, with the additional population limitation of having elevated basal  levels of endogenous GLP-2 as compared to a healthy individual, and with the dosing regimen stated to be effective to reduce or eliminate the weekly parenteral nutrition received by the patient. Thus the population treated in the reference patent claim 1 is a subgenus of the genus of instant claim 1’s patient population, and is encompassed by the population limitations of instant claim 1. The same administering of [Gly2] h GLP-2 is in reference patent claim 1. Although reference patent claim 1 does not specifically refer to the instant claim 1’s increasing of mitotic figures, the reference patent treated SBS patient who presents colon-in-continuity inherently would have increased mitotic figures per 100 crypt epithelial cells as compared to a normal healthy individual because the same compound would have the same effect for a given population.  This is particularly born out given the same dosages in both instant and reference patents’ claims 2 and 3. There would have been a reasonable expectation of success because the same chemical is administered to the same patient population.
The reference patent claim 2 reads on instant claim 2.
The reference patent claim 3 reads on instant claim 3.
The reference patent claim 4 reads on instant claim 4.
The reference patent claim 5 reads on instant claim 5.
The reference patent claim 17 reads on instant claim 6.
The reference patent claim 21 reads on instant claim 7.
Therefore claims 1-7 of the instant invention are rejected as obvious over the method of U.S. Patent No. 9968658. 

The examiner has identified Applicant’s numerous patents directed to the same administering of the same [Gly2]hGLP-2 for a variety of particular patient subpopulations and/or specific related effects, all the result of the administering of this peptide that has multiple effects on the digestive system including its ability to effect growth of the intestine. For all of these identified by the examiner the attorney has filed a statutory disclaimer on 7/20/22, apparently the result of a court decision adverse to Applicant.  The examiner understands that a patent owner cannot avoid double patenting by disclaiming an earlier patent, MPEP 1490.  The claims of the instant application also are rejected for nonstatutory obviousness type double patenting against the following patents for which statutory disclaimers have been filed, for reasons similar to the rejections given above:
US 9539310 B1
US 9545435 B1
US 9545434 B2
US 9555079 B1
US 9592273 B2
US 9968657 B2
US 9968656 B2
US 9968655 B2
US 9974838 B2
US 9974837 B2
US 9974836 B2
US 9974835 B2
US 9981016 B2
US 9981015 B2
US 9981014 B2
US 9987334 B2
US 9999656 B2



Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Monday/Tuesday and on Wednesday-Friday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658




/FRED H REYNOLDS/Primary Examiner, Art Unit 1658